DETAILED ACTION
This communication is in response to the claims filed on 02/16/2021. 
Application No: 16/518,181.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Terminal Disclaimer 
The terminal disclaimer disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded on 02/16/2021.

Response to Arguments 
Applicant’s arguments filed on 02/16/2021 have been fully considered but they are moot in view of the new amended claim(s). Applicant has amended independent claims 1 and 9 that has changed the scope of the invention. Hence new ground of rejection(s) applied to the claims 1  Claim 16 arguments are not persuasive. Hence rejection of clam 16 and its dependent claims is maintained. 

Argument 1: Applicant argues (see remarks page 9) that Claim 16 and its dependent claims are directed to patentable subject matter for at least the same reason as claim 1.

Response 1: Examiner respectfully disagrees with the arguments. Claim 16 recites that “resolving the sequence based on the stored secret values and the assigned sequence parameters to determine an identity of the sending UE device”. This limitation is disclosed by Wei et al in [0093], e.g. a random access request may not allow a UE to specifically identify itself, but the UE may pick (i.e. select from the stored sequences) an identification sequence according to a Chu sequence (or Zadoff-Chu sequence) (i.e. . assigned sequence parameters to determine an identification of the UE)). 
Therefore, arguments are not persuasive. Hence rejection of clam 16 and its dependent claims is maintained. 


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 
Claims 1-2, 5-8, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over VUJCIC et al. (US 20140293918 A1) in view of Forsberg et al. (US 20110092213 A1).

Regarding claim 1, VUJCIC teaches a method for user equipment (UE) identification in a wireless network ([0002], Fig. 1, Fig. 13, e.g. a mobile terminal random access procedure for obtaining uplink time synchronization and access to a network and specifically to an apparatus and method that allows a mobile terminal to correctly map signature indexes onto cyclic shifted Zadoff-Chu (ZC) sequences when the deployed cells support a high-speed mobility by informing a mobile terminal whether a cell supports high-speed mobility. [0087] Authentication is then performed between the UE 1 and UTRAN 2 and security mode communication is established (S450). The actual set up information is delivered to the UTRAN 2 from the UE 1 via the Call Control Setup message (S460). [0159] Frequency offset due to UE 1 mobility is spread over a range from the carrier frequency In NLOS. Therefore, a UE 1 tracks (i.e. tracking user equipment) around the .DELTA.f.sub.BS+.DELTA.f.sub.UE frequency offset), comprising:
randomly selects an access resource and transmits a RACH preamble part of a random access procedure to the network (i.e. selecting, at the UE, a sequence). [0045] The UE 1 stops the transmission of the preamble once it receives the AI and sends the message part at the power level equal to the preamble transmission power at that point, adding an offset signaled by the UTRAN 2. FIG. 6 illustrates a power ramping procedure. [0096] Preamble format for the cell Number of root ZC sequences and sequence indices Preamble mapping. [0098] a preamble sequence is then randomly selected from the available preamble set (i.e. stored values) based on the message to be transmitted (i.e. selecting, at the UE, a sequence); and 
transmitting the selected sequence to the wireless network ([0102] A random access mechanism can be described where a preamble is sent (i.e. transmit) from a UE1 to a NodeB 5 in order to determine the timing misalignment. The preamble structure is based on Zadoff-Chu sequences with Zero Correlation Zone (ZC-ZCZ) and different root sequence indices (i.e. selected sequence) when the required number of zones cannot be generated).

VUJCIC teaches a UE and ZC sequence, but differs from the claimed invention not specifically and clearly teaching wherein a sequence for identifying the UE based on a stored secret value.

However, in the same field of endeavor, Forsberg teaches wherein a sequence for identifying the UE based on a stored secret value ([0038], e.g. Based upon information and/or a parameter in the handover required message identifying the UE 302 (i.e. a sequence parameter identifying the UE ) to be handed over to a target access point 310, the handover cached security context for the UE 302 (i.e. stored secrete value), which may be stored in memory 322, and determine a current sequence number value , … In active mode handovers, the "current sequence number value" may be the sequence number value maintained by the MME 316 and accordingly the handover controller 320 may be configured to determine the current sequence number value based upon the sequence number value maintained in the cached security context for the UE 302 (i.e. a sequence for identifying the UE based on a stored secret value)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of Forsberg within the method of VUJCIC. The motivation to combine references is that the new method provides security context during intersystem mobility, In this regard, embodiments of the present invention may provide a fresh security context during intersystem mobility by synchronizing a sequence number value maintained locally by both a source network element, such as, for example a general packet radio service support node (SGSN) (referred to as a "mobility management entity (MME)" in E-UTRAN), and user equipment (UE), which may be a mobile terminal, and deriving a fresh mapped security context to provide to the target system based at least in part upon the synchronized sequence number value (see Forsberg [0001, 0007]). 

Regarding claim 2, VUJCIC in view of Forsberg teaches all the limitations of claim 1. Forsberg further teaches wherein comprising receiving the secret value at the UE from the wireless network and storing the secret value at the UE ([0044], e.g. The handover manager 326 The handover command message may include an indication of the current sequence number value. As described above, the indication may comprise, for example, the entire current sequence number value or a plurality of bits of the current sequence number value. Further, in an exemplary embodiment, the indication of the current sequence number value may indicate the current value of the NAS downlink COUNT. The handover manager 326 may be further configured to determine the current sequence number value based upon the received indication so that the sequence number value maintained and used by the handover manager 326 is synchronized with that maintained and used by the handover controller 320 of the source MME 316 (i.e. receiving secrete value at UE from the MME));

The motivation to combine reference of Forsberg within the method of VUJCIC before the effective filing date of the invention is that the new method provides a protocol for derivation of a mapped security context from a cached security context so as to avoid key stream reuse and consequently to provide for more secure communications (see Forsberg [0006]).

Regarding claim 5, VUJCIC in view of Forsberg teaches all the limitations of claim 2. VUJCIC further teaches wherein the secret value is a seed, and selecting a sequence from the pool comprises applying the seed to a pseudo random generator function to generate a pseudo random output value, wherein the sequence is selected based on the pseudo random output value random number between 0 and 1 (i.e. the secret value is a seed), R.sub.i, is generated (S100) and the random number is compared to the persistence value (S110). … However, the UE 1 attempts to transmit using assigned RACH resources (S130) if R.sub.i is less than or equal to the persistence value P.sub.i (i.e. selecting a sequence from the pool comprises applying the seed to a pseudo random generator function). [0098] a preamble sequence is then randomly selected from the available preamble set (i.e. stored values) based on the message to be transmitted (i.e. selecting, at the UE, a sequence)).

Regarding claim 6, VUJCIC in view of Forsberg teaches all the limitations of claim 1. VUJCIC further teaches wherein the stored pool of possible sequences comprises a table including multiple sets of Zadoff-Chu (ZC) sequence parameters ([0102], e.g. The preamble structure is based on Zadoff-Chu sequences (i.e. the stored pool of possible sequences comprises a table) with Zero Correlation Zone (ZC-ZCZ) and different root sequence indices when the required number of zones cannot be generated), and 
selecting a sequence comprises applying a function to the secret value to generate an output that maps to a selected set of ZC sequence parameters ( [0096] Preamble format for the cell Number of root ZC sequences and sequence (i.e. secret value) indices Preamble mapping),
wherein the selected sequence is a ZC sequence that corresponds to the selected set of ZC sequence parameters ([0096, 0098] a preamble sequence is then randomly selected from the available preamble set (i.e. stored values) based on the message to be transmitted). 

Regarding claim 7, VUJCIC in view of Forsberg teaches all the limitations of claim 1. VUJCIC further teaches wherein the UE is configured to operate in a standby state in which a reduced set of UE functionality is supported relative another operating state of the UE ([0102, 0103], e.g. The zero-correlation zone for the ZC-ZCZ sequence is generated using a cyclic shift version of the Zadoff-Chu (ZC) carrier sequence. Cyclic shifts within the same root sequence then form an ideal (i.e. configured to operate in a standby state) set of signatures for LTE RACH preambles since their cross-correlation is zero. [0151] Therefore, cyclic shifts of a sequence form an ideal set of signatures for RACH preambles (i.e. reduced set of UE functionality is supported relative another operating state of the UE based on preambles) because their cross-correlation is zero and they can all be detected simultaneously using frequency domain processing), 
wherein the selected sequence is transmitted by the UE while it is in the standby state ([0102] a random access mechanism can be described where a preamble is sent from a UE1 to a NodeB 5 (i.e. the selected sequence is transmitted) in order to determine the timing misalignment. The preamble structure is based on Zadoff-Chu sequences with Zero Correlation Zone (ZC-ZCZ) and different root sequence indices when the required number of zones cannot be generated).

Regarding claim 8, VUJCIC in view of Forsberg teaches all the limitations of claim 1. VUJCIC further teaches wherein the selected sequence is transmitted by the UE in a tracking channel of the wireless network ([0008], Fig. 3, Fig. 4, Fig. 5, e.g. The NodeBs 5 receive information sent (i.e. selected sequence is transmitted) by the physical layer of the UE 1 via an uplink and transmit data to the UE 1 via a downlink. The Node-Bs 5 operate as access points of logical channels (i.e. tracking channel) are provided according to the type of information transmitted. A control channel is generally used to transmit information of the C-plane and a traffic channel is used to transmit information of the U-plane. A logical channel may be a common channel or a dedicated channel depending on whether the logical channel is shared).

Regarding claim 9, VUJCIC teaches a user equipment (UE) device configured to communicate with a wireless network ([0002], Fig. 1, Fig. 13, e.g. a mobile terminal random access procedure for obtaining uplink time synchronization and access to a network and specifically to an apparatus and method that allows a mobile terminal to correctly map signature indexes onto cyclic shifted Zadoff-Chu (ZC) sequences when the deployed cells support a high-speed mobility by informing a mobile terminal whether a cell supports high-speed mobility. [0087] Authentication is then performed between the UE 1 and UTRAN 2 and security mode communication is established (S450). The actual set up information is delivered to the UTRAN 2 from the UE 1 via the Call Control Setup message (S460). [0159] Frequency offset due to UE 1 mobility is spread over a range from the carrier frequency In NLOS. Therefore, a UE 1 tracks (i.e. tracking user equipment) around the .DELTA.f.sub.BS+.DELTA.f.sub.UE frequency offset), and
 comprising a processor configured ([0002] an apparatus and method that allows a mobile terminal (i.e. a mobile terminal with a processor and memory) to correctly map signature indexes onto cyclic shifted Zadoff-Chu (ZC) sequences), to execute instructions to cause the UE device to :
randomly selects an access resource and transmits a RACH preamble part of a random access procedure to the network (i.e. selecting, at the UE, a sequence). [0045] The UE 1 stops the transmission of the preamble once it receives the AI and sends the message part at the power level equal to the preamble transmission power at that point, adding an offset signaled by the UTRAN 2. FIG. 6 illustrates a power ramping procedure. [0096] Preamble format for the cell Number of root ZC sequences and sequence indices Preamble mapping. [0098] a preamble sequence is then randomly selected from the available preamble set (i.e. stored values) based on the message to be transmitted (i.e. selecting, at the UE, a sequence); and 
transmit the selected sequence to the wireless network ([0102] A random access mechanism can be described where a preamble is sent (i.e. transmit) from a UE1 to a NodeB 5 in order to determine the timing misalignment. The preamble structure is based on Zadoff-Chu sequences with Zero Correlation Zone (ZC-ZCZ) and different root sequence indices (i.e. selected sequence) when the required number of zones cannot be generated).

VUJCIC teaches a UE and ZC sequence, but differs from the claimed invention not specifically and clearly teaching wherein a sequence for identifying the UE based on a stored secret value.

However, in the same field of endeavor, Forsberg teaches wherein a sequence for identifying the UE based on a stored secret value ([0038], e.g. Based upon information and/or a parameter in the handover required message identifying the UE 302 (i.e. a sequence parameter identifying the UE ) to be handed over to a target access point 310, the handover cached security context for the UE 302 (i.e. stored secrete value), which may be stored in memory 322, and determine a current sequence number value , … In active mode handovers, the "current sequence number value" may be the sequence number value maintained by the MME 316 and accordingly the handover controller 320 may be configured to determine the current sequence number value based upon the sequence number value maintained in the cached security context for the UE 302 (i.e. a sequence for identifying the UE based on a stored secret value)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of Forsberg within the method of VUJCIC. The motivation to combine references is that the new method provides security context during intersystem mobility, In this regard, embodiments of the present invention may provide a fresh security context during intersystem mobility by synchronizing a sequence number value maintained locally by both a source network element, such as, for example a general packet radio service support node (SGSN) (referred to as a "mobility management entity (MME)" in E-UTRAN), and user equipment (UE), which may be a mobile terminal, and deriving a fresh mapped security context to provide to the target system based at least in part upon the synchronized sequence number value (see Forsberg [0001, 0007]). 

Regarding claim 10, VUJCIC in view of Forsberg teaches all the limitations of claim 9. VUJCIC further teaches wherein the processor is configured to execute instructions to cause the UE device to receive the secret value from the wireless network ([0180], e.g. The E-UTRAN 2 may broadcast only one index M, with the UE 1 using consecutive indexes to generate the number of required preambles. An alternative is for the E-UTRAN 2 to broadcast a set of several indexes M not necessarily consecutive to each other (i.e. UE device to receive the secret value), with the UE 1 using the first index within the set).

Regarding claim 11, VUJCIC in view of Forsberg teaches all the limitations of claim 10. VUJCIC further teaches wherein the processor is configured to execute instructions to cause the UE device to receive updated secret values from the wireless network ([0180], e.g. The E-UTRAN 2 may broadcast only one index M, with the UE 1 using consecutive indexes to generate the number of required preambles. An alternative is for the E-UTRAN 2 to broadcast a set of several indexes M not necessarily consecutive to each other (i.e. the UE device to receive updated secret values), with the UE 1 using the first index within the set).

Regarding claim 13, VUJCIC in view of Forsberg teaches all the limitations of claim 10. VUJCIC further teaches wherein the secret value is a seed, and the processor is configured to execute instructions to cause the UE device to apply the seed to a pseudo random generator function to generate a pseudo random output value, and select the sequence based on the pseudo random output value ([0074], e.g. Specifically, a random number between 0 and 1 (i.e. the secret value is a seed), R.sub.i, is generated (S100) and the random number is compared to the persistence value (S110). … However, the UE 1 attempts to transmit using assigned RACH resources (S130) if R.sub.i is less than or equal to the persistence value P.sub.i (i.e. selecting a sequence from the pool comprises applying the seed to a pseudo random generator function). then randomly selected from the available preamble set (i.e. stored values) based on the message to be transmitted (i.e. selecting, at the UE, a sequence)).
 
Regarding claim 14, VUJCIC in view of Forsberg teaches all the limitations of claim 9. VUJCIC further teaches wherein the processor is configured to execute instructions to cause the UE device to:
store the pool of possible sequences as a table including multiple sets of Zadoff-Chu (ZC) sequence parameters ([0102], e.g. The preamble structure is based on Zadoff-Chu sequences (i.e. the stored pool of possible sequences comprises a table ) with Zero Correlation Zone (ZC-ZCZ) and different root sequence indices when the required number of zones cannot be generated), and 
to select the sequence by applying a function to the secret value to generate an output that maps to a selected set of the ZC sequence parameters ( [0096] Preamble format for the cell Number of root ZC sequences and sequence (i.e. secret value) indices Preamble mapping),
wherein the selected sequence is a ZC sequence that corresponds to the selected set of ZC sequence parameters ([0098] a preamble sequence is then randomly selected from the available preamble set (i.e. stored values) based on the message to be transmitted).

Regarding claim 15, VUJCIC in view of Forsberg teaches all the limitations of claim 9. VUJCIC further teaches wherein the processor is configured to execute instructions to cause the UE device to operate in a standby state in which a reduced set of UE device functionality is supported relative another operating state of the UE device ([0102, 0103], e.g. The zero-correlation zone for the ZC-ZCZ sequence is generated using a cyclic shift version of the form an ideal (i.e. configured to operate in a standby state with location information) set of signatures for LTE RACH preambles since their cross-correlation is zero. [0151] Therefore, cyclic shifts of a sequence form an ideal set of signatures for RACH preambles (i.e. reduced set of UE functionality is supported relative another operating state of the UE based on preambles) because their cross-correlation is zero and they can all be detected simultaneously using frequency domain processing),
wherein the selected sequence is applied by the UE device while it is in the standby state ([0102] a random access mechanism can be described where a preamble is sent from a UE1 to a NodeB 5 in order to determine the timing misalignment. The preamble structure is based on Zadoff-Chu sequences with Zero Correlation Zone (ZC-ZCZ) and different root sequence indices when the required number of zones cannot be generated).
 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over VUJCIC et al. (US 20140293918 A1) in view of Wei et al. (US 20160037352 A1).

 Regarding claim 16, VUJCIC teaches a method for tracking user equipment (UE) devices in a wireless network ([0002], Fig. 1, Fig. 13, e.g. a mobile terminal random access procedure for obtaining uplink time synchronization and access to a network and specifically to an apparatus and method that allows a mobile terminal to correctly map signature indexes onto cyclic shifted Zadoff-Chu (ZC) sequences when the deployed cells support a high-speed mobility by informing a mobile terminal whether a cell supports high-speed mobility. [0087] and security mode communication is established (S450). The actual set up information is delivered to the UTRAN 2 from the UE 1 via the Call Control Setup message (S460). [0159] Frequency offset due to UE 1 mobility is spread over a range from the carrier frequency In NLOS. Therefore, a UE 1 tracks (i.e. tracking user equipment) around the .DELTA.f.sub.BS+.DELTA.f.sub.UE frequency offset), comprising:
 assigning sequence parameters for each of the UE devices so that each UE device has an associated pool of sequence parameters ([0044], e.g. The UE randomly selects an access resource and transmits a RACH preamble part of a random access procedure to the network (i.e. selecting, at the UE, a sequence). [0045] The UE 1 stops the transmission of the preamble once it receives the AI and sends the message part at the power level equal to the preamble transmission power at that point, adding an offset signaled by the UTRAN 2. FIG. 6 illustrates a power ramping procedure. [0096] Preamble format for the cell Number of root ZC sequences and sequence indices Preamble mapping. [0098] a preamble sequence is then randomly selected from the available preamble set (i.e. stored values) based on the message to be transmitted (i.e. selecting, at the UE, a sequence), 
storing a secret value for each of the UE devices ([0098] a preamble sequence is then randomly selected from the available preamble set (i.e. stored values) based on the message to be transmitted),
receiving a sequence through the wireless network from a sending UE device ([0102] A random access mechanism can be described where a preamble is sent (i.e. transmit) from a UE1 to a NodeB 5 in order to determine the timing misalignment. The preamble structure is based on Zadoff-Chu sequences with Zero Correlation Zone (ZC-ZCZ) and different root sequence indices (i.e. selected sequence) when the required number of zones cannot be generated).

VUJCIC teaches a UE and ZC sequence, but differs from the claimed invention not specifically and clearly teaching wherein resolving the sequence based on the stored secret values and the assigned sequence parameters to determine an identity of the sending UE device.

However, in the same field of endeavor, Wei teaches wherein resolving the sequence based on the stored secret values and the assigned sequence parameters to determine an identity of the sending UE device ([0093], e.g. a random access request may not allow a UE to specifically identify itself, but the UE may pick (i.e. pick from stored sequences and resolving the sequence based on the stored secret values) an identification sequence according to a Chu sequence (or Zadoff-Chu sequence) (i.e. assigned sequence parameters to determine an identification of the UE)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of Wei within the method of VUJCIC. The motivation to combine references is that the new method provides spreading technique, such as a Zadoff-Chu spreading technique to reduce the likelihood of a collision with data transmitted by another transmitter (see Wei [0039]). 

Regarding claim 17, VUJCIC in view of Wei teaches all the limitations of claim 16. VUJCIC further teaches wherein the sequence is received through a tracking channel ([0008], NodeBs 5 receive information sent (i.e. sequence is received) by the physical layer of the UE 1 via an uplink and transmit data to the UE 1 via a downlink. The Node-Bs 5 operate as access points of the UTRAN 2 for the UE 1. [0021, 0022] Various logical channels (i.e. tracking channel) are provided according to the type of information transmitted. A control channel is generally used to transmit information of the C-plane and a traffic channel is used to transmit information of the U-plane. A logical channel may be a common channel or a dedicated channel depending on whether the logical channel is shared).

Regarding claim 18, VUJCIC in view of Wei teaches all the limitations of claim 16. VUJCIC further teaches wherein further comprising determining, based on the assigned sequence parameters and tracked locations of the UE devices, a subset of possible contested sequences ([0102, 0103], e.g. The zero-correlation zone for the ZC-ZCZ sequence is generated using a cyclic shift version of the Zadoff-Chu (ZC) carrier sequence. Cyclic shifts within the same root sequence then form an ideal (i.e. configured to operate in a standby state with location information) set of signatures for LTE RACH preambles (i.e. a subset of possible contested sequences based on preambles) since their cross-correlation is zero. [0096] The Initial Direct Transfer message includes information such as the UE identity, UE current location and the kind of transaction requested (i.e. tracked locations of the UE devices, a subset of possible contested sequences)), 
upon receiving the sequence, determining if the sequence falls within the subset of possible contested sequences, and if the sequence falls within a subset of possible contested sequences ([0151], e.g. Therefore, cyclic shifts of a sequence form an ideal set of signatures for RACH preambles (i.e. reduced set of UE functionality is supported relative another operating can all be detected simultaneously (i.e. , determining if the sequence falls within the subset of possible contested sequences) using frequency domain processing).

Wei further teaches wherein taking action to resolve any contention ([0093], e.g. a random access request may not allow a UE to specifically identify itself, but the UE may pick (i.e. pick from the stores sequences, and resolving the sequence based on the stored secret values) an identification sequence according to a Chu sequence (or Zadoff-Chu sequence) (i.e. assigned sequence parameters to determine an identification)).

The motivation to combine reference of Wei within the method of VUJCIC before the effective filing date of the invention is that the new method provides a Medium Access Control (MAC) layer that perform priority handling and multiplexing of logical channels into transport channels. The MAC layer may also use Hybrid Automatic Repeat Request (HARQ) to provide retransmission at the MAC layer to improve link efficiency (see Wei [0046]).

Regarding claim 19, VUJCIC in view of Wei teaches all the limitations of claim 16. VUJCIC further teaches wherein the sequence parameters are Zadoff-Chu (ZC) sequence parameters ([0103], e.g. The zero-correlation zone for the ZC-ZCZ sequence is generated using a cyclic shift version of the Zadoff-Chu ( ZC) carrier sequence. Cyclic shifts within the same root sequence then form an ideal set of signatures for LTE RACH preambles since their cross-correlation is zero.).


Allowable Subject Matter 
Claims 3-4, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 


Flore; Dino et al. (US   20080070578 A1) ENHANCED MOBILITY SUPPORT FOR WIRELESS COMMUNICATION.
 Patel; Sarvar et al. (US 20090061820 A1) Method and system of communication using extended sequence number.


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795(571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would 

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645